DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because “finning” in lines 3 and 4 should be changed to –firming—.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 10 is objected to because of the following informalities:  it appears that “closing end force” in line 9 should be changed to –closing wheel force—.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-3, 10 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams et al. US 2012/0048160 A1.

Independent Claims 1 and 20: Adams discloses a seeding implement comprising: 
a support arm (28, 26) having a support arm first portion (28) and a support arm second portion (26) branched from the support arm first portion; 
a firming implement support arm (54) pivotally connected to the support arm second portion at a first pivot at a first end (the top end of 54) of the firming implement support arm, and a firming implement (52, para. [0016], lns. 1-3, 8-11) connected to the firming implement support arm at a second end (the bottom end of 54) of the firming implement support arm; and 
a firming implement force actuator (56) pivotally connected to the support arm second portion at a first end (the top end of 56) of the firming implement force actuator and connected to the firming implement support arm at a second end (the bottom end of 56) of the firming implement force actuator, 
wherein the firming implement force actuator is selected from the group consisting of a hydraulic cylinder, a pneumatic cylinder (para. [0050], lns. 3-5), and an electrically driven linkage, as per claims 1 and 20.  

Dependent Claims 2-3: Adams further discloses a closing wheel support arm (48) pivotally connected to the support arm second portion (26) at a second pivot (at the top of 48), as per claim 2;  
a closing wheel force actuator (50) pivotally connected to the support arm second portion (26) at a first end (the top end of 50) of the closing wheel force actuator and connected to the 

Independent Claim 10: Adams discloses a seeding implement comprising: 
a support arm (28, 26) having a support arm first portion (28) and a support arm second portion (26) branched from the support arm first portion; 
a closing wheel support arm (48) pivotally mounted to the support arm second portion at a first end (the top end of 48) of the closing wheel support arm, and a closing wheel (46) connected to the closing wheel support arm at a second end (the bottom end of 48) of the closing wheel support arm; and 
a closing wheel force actuator (50) pivotally connected to the second support arm at a first end (the top end of 50) of the closing wheel implement force actuator and connected to the closing wheel support arm at a second end (the bottom end of 50) of the closing end force actuator, 
wherein the closing end force actuator is selected from the group consisting of a hydraulic cylinder, a pneumatic cylinder (para. [0045], lns. 3-5), and an electrically driven linkage, as per clam 10.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4-5, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. in view of Duello 6,389,999.

Dependent Claims 4-5: Adams further discloses a gauge wheel (38) connected to the support arm first portion (28) via a gauge wheel arm (40) at an axle (at the top of 40), as per claims 4 and 5. 
However, Adams fails to disclose a gauge wheel load sensor disposed at the connection of the support arm first portion and the gauge wheel arm or at a connection of the gauge wheel arm and the axle, as per claim 4;
a load sensor disposed on the gauge wheel arm at an end opposite of the axle, as per claim 5.
Duello discloses a similar gauge wheel (18) comprising a gauge wheel load sensor (52), as per claims 4 and 5.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the gauge wheel load sensor of Duello on the gauge wheel of Adams in order to detect the compressive forces exerted upon the gauge wheel mounting structure.
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dispose the gauge wheel load sensor at the connection of the support arm first portion and the gauge wheel arm or at a connection of the gauge wheel arm and the axle, as per claim 4, or on the gauge wheel arm at an end opposite of 

Dependent Claims 11-14: Adams further discloses a gauge wheel (38) connected to the support arm first portion (28), as per claim 11;
a gauge wheel (38) connected to the support arm first portion (28) via a gauge wheel arm (40) at an axle (the top end of 40), as per claims 12-14.
However, Adams fails to disclose a gauge wheel load sensor disposed at the connection of the support arm first portion and the gauge wheel, as per claim 11;
a gauge wheel load sensor disposed at the connection of the support arm first portion and the gauge wheel arm, as per claim 12;
a gauge wheel load sensor disposed at a connection of the gauge wheel arm and the axle, as per claim 13;
a load sensor disposed on the gauge wheel arm at an end opposite of the axle, as per claim 14.
Duello discloses a similar gauge wheel (18) comprising a gauge wheel load sensor (52), as per claims 11-14. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the gauge wheel load sensor of Duello on the gauge wheel of Adams in order to detect the compressive forces exerted upon the gauge wheel mounting structure.
Furthermore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dispose the gauge wheel load sensor at the .

Claims 8-9, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. in view of Mariman et al. US 2012/0255475 A1.

Dependent Claims 8-9, 17, 19: The device is disclosed as applied above. However, Adams fails to disclose a closing wheel load sensor on the closing wheel support arm, as per claims 8 and 17;
a closing wheel load sensor disposed at the connection of the closing wheel to the closing wheel support arm, as per claim 9.
Mariman discloses a similar closing wheel (42) comprising a closing wheel load sensor (64) on the closing wheel support arm (52), as per claims 8 and 17;
a closing wheel load sensor (64) disposed at the connection of the closing wheel to the closing wheel support arm (not shown, see para. [0015], lns. 4-10), as per claim 9;
a downforce control system (Fig. 5) having a closed-loop feedback circuit to communicate with the closing wheel force actuator (60) to automatically control downforce of the closing wheel force actuator, as per claim 19.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the closing wheel load sensor of Mariman on the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Mariman’s downforce control system on the seeding apparatus of Adams in order to provide an active downforce control on the seed and soil.  

Allowable Subject Matter
Claims 6-7, 15-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.
/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        March 12, 2022